Citation Nr: 0527163	
Decision Date: 10/06/05    Archive Date: 10/17/05

DOCKET NO.  01-02 189	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to service connection for paranoid schizophrenia.


ATTORNEY FOR THE BOARD

K. Fitch, Associate Counsel


INTRODUCTION

The veteran served on active duty from December 1974 to April 
1977.

This matter comes to the Board of Veterans Appeals (Board) 
from a September 2000 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Oakland, 
California that denied the veteran's claim of entitlement to 
service connection for paranoid schizophrenia.  The veteran 
perfected a timely appeal of this determination to the Board.

In his November 2000 Substantive Appeal, the veteran 
requested the opportunity to testify at a hearing before a 
Veterans Law Judge (formerly known as a Member of the Board) 
at the local regional office.  The RO scheduled the veteran 
for a hearing in September 2005 and notified the veteran of 
the time and date of the hearing in a July 2005 letter.  The 
veteran failed to report for the hearing as scheduled.  Since 
that time, the veteran has not requested the opportunity to 
testify at another Board hearing.  In light of the above, the 
Board finds that the veteran's request to testify at a Board 
hearing has been withdrawn.  See 38 C.F.R. § 20.704 (2003).

During the course of this appeal, the veteran's claims file 
was transferred to the Pittsburgh, Pennsylvania RO.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

After a careful review of the claims folder, the Board finds 
that the veteran's claim must be remanded for further action.

First, the Board notes that in a February 2000 statement 
submitted by the veteran in connection with his claim, the 
veteran states that he is receiving disability benefits from 
the Social Security Administration for his psychiatric 
disorder.  The veteran's claims file, however, contains no 
records related to SSA disability benefits. 

Additionally, the record contains numerous diagnoses of the 
veteran's condition, some dating from as early as December 
1980, a relatively short time after his discharge from active 
duty service.  The veteran, however, has never been afforded 
a VA psychiatric examination in order to determine the exact 
nature of any psychiatric condition that the veteran may 
have, and to determine if any presently existing psychiatric 
disorder is directly related to or had its onset during 
service or within one year of service.  Such an examination 
is warranted in this case.  See 38 U.S.C.A § 5103A (West 
2002); 38 C.F.R. § 3.159(c)(4) (2003).

Prior to affording a VA examination, the RO must ensure that 
all relevant records have been obtained.  See 38 U.S.C.A. 
§ 5103A(b-c) (West 2002); 38 C.F.R. § 3.159(c) (2003).  The 
RO should therefore contact the veteran and request that he 
identify all VA and non-VA health care providers, other than 
those already associated with the claims file, that have 
treated him since service for psychiatric problems.  If any 
new records are identified, the RO should make reasonable 
efforts to update the veteran's file with these newly 
identified records.  In this regard, the Board notes that 
records generated by VA facilities that may have an impact on 
the adjudication of a claim are considered constructively in 
the possession of VA adjudicators during the consideration of 
a claim, regardless of whether those records are physically 
on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); 
Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  

In view of the above, this matter is REMANDED to the RO for 
the following actions:

1.  The RO should contact the veteran and 
request that he identify all VA and non-
VA health care providers, other than 
those already associated with the claims 
file, that have treated him since service 
for psychiatric problems. The aid of the 
veteran in securing these records, to 
include providing necessary 
authorization(s), should be enlisted, as 
needed.  If any requested records are not 
available, or if the search for any such 
records otherwise yields negative 
results, that fact should clearly be 
documented in the claims file, and the 
veteran should be informed in writing.

2.  The RO should request, directly from 
the SSA, complete copies of any 
disability determination(s) it has made 
concerning the veteran, as well as copies 
of the medical records that served as the 
basis for any such decision(s).  All 
attempts to fulfill this development must 
be documented in the claims file.  If the 
search for any such records yields 
negative results, that fact should be 
clearly noted and the veteran must be 
informed in writing.

3.  After associating with the claims 
folder all available records received 
pursuant to the above-requested 
development, the veteran should schedule 
the veteran for a VA psychiatric 
examination to determine the current 
nature and etiology of any psychiatric 
disability found to be present.  It is 
imperative that the examiner who is 
designated to examine the veteran reviews 
the evidence in the claims folder, 
including a complete copy of this REMAND, 
and acknowledges such review in the 
examination report.  All necessary 
studies and test should be accomplished, 
and all clinical findings should be 
reported in detail.  In addition, based 
upon the medical examination results, 
review of the veteran's pertinent medical 
history, and with consideration of sound 
medical principles, the examiner should 
provide the following opinion:

With respect to each currently present 
psychiatric disorder, it is at least as 
likely as not (a 50 percent probability 
or more) that the veteran exhibited 
initial signs or manifestations of such a 
disorder during his period of military 
service or within one year following his 
separation from service; or is the 
disorder otherwise etiologically related 
to any incident in service.

The examiner should set forth the 
complete rationale for all opinions 
expressed and conclusions reached, in a 
report.

4.  The RO should then re-adjudicate the 
issue on appeal in light of the pertinent 
evidence and legal authority.  If any 
determination remains adverse to the 
veteran, he should be furnished a 
supplemental statement of the case and be 
given an opportunity to respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	DEBORAH W. SINGLETON
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).


 
 
 
 


